          Case 1:21-mj-00245-RMM Document 1 Filed 02/21/21 Page 1 of 1




         Philip Sean Grillo
         DOB: XXXXXX


             Defendant(s)




                              January 6, 2021


   Code Section                                       Offense Description
18 U.S.C. § 1752(a)(1) and (2) - Unlawful Entry on Restricted Buildings or Grounds,
40 U.S.C. § 5104(e)(2)(D) and (G) - Violent Entry and Disorderly Conduct on Capitol Grounds,
18 U.S.C. § 1512(c)(2) - Obstruction of Justice/Congress.




                                                                    Complainant’s signature

                                                             Kellen Grogan, Special Agent
                                                                     Printed name and title




       02/21/2021
                                                                        Judge’s signature

                                                                                , U.S. Magistrate Judge
                                                                     Printed name and title
